Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
1a.	Regarding limitation within Claim 6 pertaining to;
“such that a front housing portion of the connector assembly is removably assembled to the open front end of the of the rear housing portion when the front housing portion moves toward the rear housing 3Application No.: 17/252414portion along a mating direction of the connector assembly”

1b.	In the last sentence on page 5, Applicant acknowledges;
“Thus, while the reference appears to disclose the contact sub-assembly 24 being removable from the housing 12”

1c.	While contending
“the disclosure and figures of Braund are completely silent 5 Application No.: 17/252414regarding "such that a front housing portion of the connector assembly is removably assembled to the open front end of the of the rear housing portion when the front housing portion moves toward the rear housing portion along a mating direction of the connector assembly."

1d.	Figure 3 of Braund shows the removable front housing portion (24).  Figure 5 of Braund shows the front housing portion (24) assembled to the rear housing portion (20) which further shows a single connector pin (82) mated with the connector assembly (10) thus indicating the mating direction which corresponds with the only direction one could arrive at when assembling the front housing portion with the rear housing portion.

On page 6 Applicant contends Braund fails to disclose or teach;
"the front end of the circuit board deflects flexible contacts of the front housing portion away from the circuit board"

2a.	Applicant is respectfully directed to Col. 5, lines 15-20 which states; 
“The contact sub-assembly 24 is then inserted into the main body portion cavity 22 before or after which the printed circuit board 34 is wedged between the opposed contact tail portions 32a, 32b, which may be soldered to respective printed circuits 36a, 36b”.  (Emphasis Added)

2b.	Physics dictates equal and opposite forces, therefore the forces generated by wedging the circuit board between the opposed contact tail portions would inherently cause the contact tail portions to deflect away from the circuit board.

Lastly Applicant argues Braund fails to disclose or teach; 
"and a latch of one of the front and rear housing portions engages an engagement member of the other one of the front and rear housing portions."

3a.	Applicant cites Col. 4, lines 34-43, which states the engagement of the front and rear housing portions resulting in a “slight pre-load force” between the two.  The definition of “latch” includes “to cling to”.  It is believed that which is disclosed by Braund is well-within the scope of one of ordinary skill in the art and language; and as such reads on the limitation pertaining to a latch.
Previously held rejections sustained.
The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Braund                  (US 3,951,492).

With respect to Claim 6; Braund discloses a connector assembly 10 comprising: a circuit board 34 comprising a plurality of conductive front pads 36a, 36b disposed at a front end [at 32a/b] of the circuit board and a plurality of conductive rear pads [at 74a/b]  disposed at an opposite cable end of the circuit board; a cable 76 terminated at the plurality of the rear pads [at 74a/b]; and a rear housing portion 20 housing the circuit board 34 and portions of the cable 76, the front pads [at 32a/b] of the circuit board 34 disposed proximate an open front end [Fig. 2] of the rear housing portion 20, such that a front 4Application No.: 17/252414housing portion 24 of the connector assembly 10 is removably assembled to the open front end  of  the  of  the rear housing  portion [Col. 6, lines 4-8] when  the front  housing 

portion 24 moves toward the rear housing 20 portion along a mating direction of the connector assembly 10 until the front end of the circuit board 34 deflects flexible       contacts 32a/b of the front housing portion 24 away from the circuit board and a              latch 64a/b of the rear housing portion 20 engages an engagement member 28a/b of the  front housing portion 24.  

Claim Rejections - 35 USC § 103
Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Braund (US 3,951,492) in view of Hamsher Jr. et al. (US 4,655,515).
	Braund shows the connector assembly 10 rear housing portion 20 tightly encloses the rear pads [at 80].
	However Braund does not teach the rear housing portion is of a unitary construction, overmolded around the circuit board and tightly encloses the rear pads.  
	Hamsher Jr. et al. [Fig. 1] shows a connector assembly 200 comprising an analogous front housing portion 10 and rear housing portion 12, in which the rear housing is of a unitary construction, overmolded and tightly encloses analogous rear pads       [cable terminations - Fig. 10].  
	Although the method of forming a device is not germane to the patentability of the device itself, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the rear housing portion of the Braund connector assembly as a unitary construction overmolded around the circuit board and tightly enclosing the rear pads in the manner shown by Hamsher Jr. et al. as one of many methods of producing a connector assembly housing.


Allowable Subject Matter
Claims 1-5 are allowed for the reasons set forth in the office action with the mail date of November 16, 2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire               THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                               
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833